DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 requires in some claimed embodiments a group YA which is not defined in the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the term YA will be interpreted to have the meaning as recited in claim 12 as shown below.

    PNG
    media_image1.png
    25
    379
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annamalai et al (Org. Lett. 2019, 21, 4, 1182-86) (Annamalai).

In reference to claim 1-2, 6-7, 9, and 20, Annamalai teaches a compound 3aa as shown below (p S28) that reads on the instant claims.  

    PNG
    media_image2.png
    143
    487
    media_image2.png
    Greyscale

For Claim 1: Reads on wherein Z is N, X is C, X1 to X3 are each C, X5 is C, X7 is C, X4 and X6 are each C, Ring A is a 6-membered carbocyclic ring, RA is hydrogen, RC is hydrogen and two of RB are alkyl groups fused together to form a ring. 
For Claim 2: RA is hydrogen, RC is hydrogen and two of RB are alkyl groups fused together to form a ring.
For Claim 6: Reads on wherein Z is N. 
For Claim 7: Reads on wherein X1 to X3 are each C. 
For Claim 9: Reads on wherein Ring A is a 6-membered aromatic ring. 
For Claim 20: Reads on a formulation. 

Claims 1-2, 6-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzaki US 2010/0051928.

In reference to claim 1-2, 6-7, 9-10, 12-13 and 20, Fukuzaki teaches, for example, compound 11 as shown below that reads on the instant claims (Fukuzaki [0293]). 

    PNG
    media_image3.png
    195
    218
    media_image3.png
    Greyscale


For Claim 1: Reads on wherein Z is N, X is C, X1 to X3 are each C, X5 is C, X7 is C, X4 is C and X6 is O, Ring A is a 6-membered carbocyclic ring, RA is hydrogen, RC is cycloalkyl and two of RB are alkenyl groups fused together to form a six membered ring. 
For Claim 2: RA is hydrogen, RC is cycloalkyl and two of RB are alkenyl groups fused together to form a ring.
For Claim 6: Reads on wherein Z is N. 
For Claim 7: Reads on wherein X1 to X3 are each C. 
For Claim 9: Reads on wherein Ring A is a 6-membered aromatic ring. 
For Claim 10: Reads on wherein two RB substituents are joined together to form a fused 6-membered aromatic ring. 
For Claim 12: Reads on 
    PNG
    media_image4.png
    163
    258
    media_image4.png
    Greyscale
. 
For Claim 13: Reads on 
    PNG
    media_image5.png
    121
    181
    media_image5.png
    Greyscale
wherein A is 
    PNG
    media_image6.png
    67
    71
    media_image6.png
    Greyscale
 and B is 
    PNG
    media_image7.png
    85
    89
    media_image7.png
    Greyscale
. Wherein YA is O.

For Claim 20: Reads on a formulation

In reference to claim 1-2, 6-9 and 12, Fukuzaki teaches, for example, compound 5 as shown below that reads on the instant claims. 


    PNG
    media_image8.png
    120
    253
    media_image8.png
    Greyscale


For Claim 1: Reads on wherein Z is N, X is C, X1 to X3 are each C, X5 is C, X7 is C, X4 is N and X6 is N, Ring A is a 6-membered carbocyclic ring, RA is silyl and aryl combined, RC is hydrogen and one RB is aryl. 
For Claim 2: RA is silyl and aryl combined, RC is hydrogen and one RB is aryl.
For Claim 6: Reads on wherein Z is N. 
For Claim 7: Reads on wherein X1 to X3 are each C. 
For Claim 8: Reads on wherein Z4 is N. 
For Claim 9: Reads on wherein Ring A is a 6-membered aromatic ring. 
For Claim 12: Reads on 
    PNG
    media_image9.png
    153
    243
    media_image9.png
    Greyscale
.
In reference to claim 1-2, 6-7, 12, 16 and 18, Fukuzaki teaches device example 1-3 comprising compound C-3 as shown below and A-1 as shown below in the light emitting layer (Fukuzaki [0453] Table 1). 


    PNG
    media_image10.png
    132
    228
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    123
    210
    media_image11.png
    Greyscale


For Claim 1: Reads on wherein Z is N, X is C, X1 to X3 are each C, X5 is C, X7 is C, X4 is O and X6 is C, Ring A is a 5-membered heterocylclic ring, RA and RB are each silyl and aryl combined, and RC is hydrogen. 
For Claim 2: RA and RB are each silyl and aryl combined, and RC is hydrogen.
For Claim 6: Reads on wherein Z is N. 
For Claim 7: Reads on wherein X1 to X3 are each C. 
For Claim 12: Reads on 
    PNG
    media_image12.png
    146
    205
    media_image12.png
    Greyscale
. 
For Claim 16: Reads on the claimed device structure.
For Claim 18: Reads on the claimed device structure wherein the compound is a host in the emissive layer that further comprises a compound with the ligand 
    PNG
    media_image13.png
    167
    83
    media_image13.png
    Greyscale
 wherein Y1 to Y4 are each C, Ra is hydrogen, Y5 to Y8 are each C wherein to Rb are halide groups. 

In reference to claim 17, Fukuzaki teaches the device example 1-3 as shown above below including the compound as shown above. While Fukuzaki does not expressly state that the compound is a fluorescent emitter or a delayed fluorescent emitter, the ability to emit light through fluorescence is an inherent property of the compound. The ordinarily skilled artisan would immediately recognize that the compound is capable of emission through fluorescence given the extended pi conjugation structure. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430. 

In Reference to claim 14, Fukuzaki teaches compound 28 as shown below that reads on the instant claims (Fukuzaki [0293]).


    PNG
    media_image14.png
    137
    260
    media_image14.png
    Greyscale


For Claim 14: Reads on 
    PNG
    media_image15.png
    203
    216
    media_image15.png
    Greyscale
wherein each Q is C, X1 to X3, X5 and X7 are each C, X6 is N, A is a six membered aryl group, RB is hydrogen, RA is hydrogen and RC is a combination of sulfonyl and heteroaryl groups. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7, 9-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzaki (US 2010/0051928) (Fukuzaki).

In reference to claim 19, Fukuzaki teaches the OLED device as described above for claim 16. Fukuzaki further teaches that the device can be suitably utilized for display devices, displays, backlights, electrophotography (xerography), illumination light sources, recording light sources, exposure light sources, read light sources, markers, signboards, interiors, optical communications and so on (Fukuzaki [0446]).  It would have been obvious to the ordinarily skilled artisan to have used the device in any of the taught applications thereof to produce a consumer device as instantly claimed. 


In reference to claim 1-2, 6-7, 9-13 and 20, Fukuzaki teaches a compound of formula (8) as shown below left (Fukuzaki [0218]), 

    PNG
    media_image16.png
    169
    314
    media_image16.png
    Greyscale

    PNG
    media_image3.png
    195
    218
    media_image3.png
    Greyscale

for example wherein in the formula 8, m is 1, Z82 is a benzofuran, A81 to A87 are each CR81, each R81 is hydrogen or a substituent wherein one is a substituent and wherein the substituent is a carbazolyl group (in other words the compound 11 as shown above right wherein the substituent is a carbazole instead of an adamantly group) (Fukuzaki [0181]).

Fukuzaki discloses the compound of formula (8) that encompasses the presently claimed compound, including a compound such as compound 11 except wherein the substituent is carbazolyl instead of adamantyl. Each of the disclosed substituents from the substituent groups of fukuzaki are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 8.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 8 to provide the compound described above, which is both disclosed by Fukuzaki and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

For Claim 1: Reads on wherein Z is N, X is C, X1 to X3 are each C, X5 is C, X7 is C, X4 is C and X6 is O, Ring A is a 6-membered carbocyclic ring, RA is hydrogen, RC is heteroaryl and two of RB are alkenyl groups fused together to form a six membered ring. 
For Claim 2: RA is hydrogen, RC is heteroaryl and two of RB are alkenyl groups fused together to form a ring.
For Claim 6: Reads on wherein Z is N. 
For Claim 7: Reads on wherein X1 to X3 are each C. 
For Claim 9: Reads on wherein Ring A is a 6-membered aromatic ring. 
For Claim 10: Reads on wherein two RB substituents are joined together to form a fused 6-membered aromatic ring. 
For Claim 11: Reads on 
    PNG
    media_image17.png
    73
    136
    media_image17.png
    Greyscale
wherein A is a direct bond and Y1 is NR.
For Claim 12: Reads on 
    PNG
    media_image4.png
    163
    258
    media_image4.png
    Greyscale
. 
For Claim 13: Reads on 
    PNG
    media_image5.png
    121
    181
    media_image5.png
    Greyscale
wherein A is 
    PNG
    media_image6.png
    67
    71
    media_image6.png
    Greyscale
 and B is 
    PNG
    media_image7.png
    85
    89
    media_image7.png
    Greyscale
. Wherein YA is O.

For Claim 20: Reads on a formulation

Claims 1-4, 6-10, 12-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US 2021/0384430) (Nakano).

In reference to claim 1-4, 6-10, 12-13, 15 and 20, Nakano teaches a compound of formula 21 (Nakano [0773]) as shown below

    PNG
    media_image18.png
    224
    419
    media_image18.png
    Greyscale

for example wherein in the formula 21, each Z is CH (Nakano [0775]), ring A1 is a benzene (Nakano [0796] [0280]) and ring A2 is a benzimidazole (Nakano [0796] [0371]).  

Nakano discloses the compound of formula 21 that encompasses the presently claimed compound, including wherein in the formula 21, each Z is CH, ring A1 is a benzene and ring A2 is a benzimidazole. Each of the disclosed substituents from the substituent groups of Nakano are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 21.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for compound of formula 21 to provide the compound described above, which is both disclosed by Nakano and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on wherein X is N, X4 is N, X1 to X3, X5 to X6 are each C, two of RB are alkene groups fused to form an aryl ring, RA and RC are hydrogen. 
For Claim 2: Reads on wherein two of RB are alkene groups fused to form an aryl ring, RA and RC are hydrogen.
For Claim 3: Reads on formula 1A. 
For Claim 4: Reads on wherein two of RB are alkene groups fused to form an aryl ring, RA and RC are hydrogen.
For Claim 6: Reads on wherein Z is N.
For Claim 7: Reads on wherein X1 to X3 are each C.
For Claim 8: Reads on wherein X4 is N.
For Claim 9: Reads on wherein A is a 6-mbembered aromatic ring.
For Claim 10: Reads on wherein two of RB are alkene groups fused to form an aryl ring.
For Claim 12: Reads on 
    PNG
    media_image19.png
    163
    244
    media_image19.png
    Greyscale
.
For Claim 13: Reads on 
    PNG
    media_image20.png
    136
    176
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    73
    79
    media_image21.png
    Greyscale
, and 
    PNG
    media_image22.png
    86
    90
    media_image22.png
    Greyscale
.
For Claim 15: Reads on 
    PNG
    media_image23.png
    160
    85
    media_image23.png
    Greyscale
.
For Claim 20: Reads on a formulation.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.

Claim 5 is drawn to a compound of formula I wherein the Z is a Boron atom. A search of the prior art did not identify this compound. 

The closest prior art corresponds to Fukuzaki (US 2010/0051928). 

Fukuzaki teaches compounds of formula (1) as shown above that have a similar ring system structure but do not include a B atom at the instantly claimed position. Fukuzaki does not reasonably suggest any rationale to modify the compounds of formula (1) to include the instantly claimed compounds. The prior art as a whole does not provide sufficiently specific motivation to modify a compound of formula (1) of Fukuzaki to include a B atom instead of a N at the specific position to arrive at the instantly claimed materials. 


Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean M DeGuire/Examiner, Art Unit 1786